The Court (Dana, C. J., Strong, Sedgwick, and Thacher, justices) were unanimously of opinion that the decree ought to be affirmed. They said that they did not undertake to determine to whom the property belonged; that question was not before them. The General Court has interfered; not directing the Probate Court, but leaving it in th,e discretion of the judge, to pass or not to pass the decree prayed for by the Attorney-General; the right to the property is not intended to be and will not be concluded by affirming the decree; the question is merely whether the property shall rest on the security of the administration bond, or be placed in the care of the government. Under the circumstances of this case, the Court are clearly of opinion that it may and ought to be deposited in the treasury of the commonwealth, for the purposes specified in the resolve.

Decree affirmed